Case: 1:21-cv-02146 Document #: 1-1 Filed: 04/21/21 Page 1 of 10 PageID #:3




               EXHIBIT A
    Case: 1:21-cv-02146 Document #: 1-1 Filed: 04/21/21 Page 2 of 10 PageID #:4




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

                                              )
In re: DMCA Section 512(h) Subpoena           )
to Namecheap, Inc.                            ) Case No. 21-cv-02146
                                              )
                                              )

                 Declaration in Support of Petitioner Antares Capital LP’s
                   Request for Issuance of 17 U.S.C. § 512(h) Subpoena

       I, Luke DeMarte, declare as follows:

       1.      I am an attorney licensed to practice law in the State of Illinois and a partner with

Michael Best & Friedrich LLP (“MBF”), counsel for Antares Capital LP (“Antares”). MBF is

authorized to act on behalf of Antares on matters involving the infringement of Antares’

copyrighted works. I have personal knowledge of the facts contained in this Declaration and, if

called upon to do so, I could and would testify competently thereto.

       2.      I submit this Declaration in support of Antares’ request for issuance of a subpoena

to Namecheap, Inc. pursuant to the Digital Millennium Copyright Act, 17 U.S.C. § 512(h) (the

“DMCA Subpoena”), to identify an alleged infringer or infringers who posted unauthorized

copies of certain works owned by Antares in violation of Antares’ copyrights (the “Infringing

Content”), including at the following URLs:

       https://www.theatlanticfinance.com/

       https://www.theatlanticfinance.com/our-teams/

       https://www.theatlanticfinance.com/loan-application/

       https://www.theatlanticfinance.com/about/




                                                 1
     Case: 1:21-cv-02146 Document #: 1-1 Filed: 04/21/21 Page 3 of 10 PageID #:5




       3.      On April 19, 2021, I submitted a notification of infringement to Namecheap on

behalf of Antares, via email to dmca@namecheap.com, identifying the Infringing Content and

providing information required by 17 U.S.C. § 512(c)(3)(A). This is the email address identified

by Namecheap to send notifications of claimed infringement. A true and correct copy of the

notice submitted to Namecheap is attached to this Declaration as Exhibit 1.

       4.      The infringing content has not yet been removed.

       5.      Antares is seeking this DMCA Subpoena to obtain the identity of an alleged

infringer or infringers and such information will only be used for the purpose of protecting

Antares’s rights under 17 U.S.C. §§ 101, et seq.

       I declare under the penalty of perjury under the laws of the United States of America that

the foregoing is true and correct.

Dated: April 21, 2021                        /s/ Luke DeMarte
                                             Luke DeMarte
                                             Attorney for Petitioner
                                             Antares Capital LP




                                                   2
Case: 1:21-cv-02146 Document #: 1-1 Filed: 04/21/21 Page 4 of 10 PageID #:6




               EXHIBIT 1
      Case: 1:21-cv-02146 Document #: 1-1 Filed: 04/21/21 Page 5 of 10 PageID #:7
                                                                                            Michael Best & Friedrich LLP
                                                                                                       Attorneys at Law
                                                                                                       Luke W. DeMarte
                                                                                                          T 312.222.5795
                                                                                            E lwdemarte@michaelbest.com




April 19, 2021

VIA E-MAIL DMCA@NAMECHEAP.COM

Namecheap, Inc.
Namecheap Legal Department
4600 East Washington Street
Suite 305
Phoenix, AZ 85034

Re:     DMCA Takedown Notice and Copyright Infringement Notification

Dear Sirs:

This firm represents Antares Capital LP (“Antares”). We hereby provide notice of
infringements of Antares’ copyrights pursuant to the Digital Millennium Copyright
Act.

Antares is the owner of various copyrighted works, including the website
https://www.antares.com/ and all of the images, text, and audiovisual works
displayed on such site (collectively, the “Antares Website”).

It has come to our attention that Namecheap is hosting a website at
https://www.theatlanticfinance.com/ which contains unauthorized copies of text and
images from the Antares Website (the “Infringing Materials”). This website hosted
by Namecheap is designed to mimic the Antares Website in its entirety and
deceive visitors into believing that it is associated with the Antares Website.

Representative examples of such unauthorized copying include the following:




              444 West Lake Street, Suite 3200 | Chicago, IL 60606 | T 312.222.0800 | F 312.222.0818
                                                  michaelbest.com
    Case: 1:21-cv-02146 Document #: 1-1 Filed: 04/21/21 Page 6 of 10 PageID #:8




Namecheap
April 19, 2021
Page 2

Antares Website (https://www.antares.com/)




Infringing Materials (https://www.theatlanticfinance.com/)
    Case: 1:21-cv-02146 Document #: 1-1 Filed: 04/21/21 Page 7 of 10 PageID #:9




Namecheap
April 19, 2021
Page 3

Antares Website (https://www.antares.com/our-professionals/)




Infringing Materials (https://www.theatlanticfinance.com/our-teams/)
   Case: 1:21-cv-02146 Document #: 1-1 Filed: 04/21/21 Page 8 of 10 PageID #:10




Namecheap
April 19, 2021
Page 4

Antares Website (https://www.antares.com/market-insights/)




Infringing Materials (https://www.theatlanticfinance.com/loan-application/)
    Case: 1:21-cv-02146 Document #: 1-1 Filed: 04/21/21 Page 9 of 10 PageID #:11




Namecheap
April 19, 2021
Page 5

Antares Website (https://www.antares.com/about/)




Infringing Materials (https://www.theatlanticfinance.com/about/)
    Case: 1:21-cv-02146 Document #: 1-1 Filed: 04/21/21 Page 10 of 10 PageID #:12




Namecheap
April 19, 2021
Page 6




I have a good faith belief that such use of the Infringing Materials on the
www.theatlanticfinance.com website hosted by Namecheap is not authorized by the
copyright owner, the copyright owner’s agent, or the law. The information in this
notification is accurate. I swear, under the penalty of perjury, that I am authorized to act
on behalf of the owner of the exclusive rights that are allegedly infringed.

I request that you immediately remove or disable access to all of the Infringing
Materials.

I can be contacted at the address, email address and phone number below:

        Luke DeMarte
        Michael Best & Friedrich LLP
        444 W. Lake Street, Suite 3200
        Chicago, IL 60606
        lwdemarte@michaelbest.com
        (312) 222-5795

Very truly yours,

MICHAEL BEST & FRIEDRICH LLP

/s/ Luke W. DeMarte

Luke W. DeMarte
212828-9006\30349519.v1
